ACCEPTED
                                                                                                      03-13-00422-CV
                                                                                                             3988150
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                  2/2/2015 3:21:03 PM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK


                          IN THE THIRD COURT OF APPEALS
                                  AUSTIN, TEXAS                                       FILED IN
                                                                               3rd COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                  NO. 03-13-00422-CV                           2/2/2015 3:21:03 PM
                                                                                 JEFFREY D. KYLE
                                    JEFFREY T. HANSON,                                 Clerk

                                         Appellant,

                                                  v.

                            NNN 1 & 2 Met Center 1, LLC, et al.,
                                       Appellees.

                                      ─ consolidated with ─
                                  NO. 03-13-00443-CV
                                    JEFFREY T. HANSON,
                                         Appellant,

                                                  v.

                           NNN MET CENTER 15 5, LLC, et al.,
                                     Appellees.
                 On Appeal from the 201st Judicial District Court, Travis County, Texas
                 Cause Nos. D-1-GN-12-002595 and D-1-GN-12-001271, respectively


                   APPELLANT’S UNOPPOSED MOTION TO DISMISS


TO THE HONORABLE COURT OF APPEALS:

        Pursuant to TEX. R. APP. P. 42.1(a)(1), Appellant Jeffrey T. Hanson files this

Motion to Dismiss and moves the Court to dismiss the appeals.




                                                   1
19863544v1
        1.   Appellant timely perfected the appeal in these matters on June 14, 2013. On

September 23, 2013, these cases were consolidated.        Pursuant to the various status

reports, these cases have been abated since November 15, 2013.

        2.   The parties have reached an agreement to resolve the claims and causes of

action asserted in these cases. Appellant no longer wishes to pursue these appeals.

        3.   Appellant asks that costs be assessed against the party incurring them.

                                PRAYER FOR RELIEF

        WHEREFORE, Appellant Hanson respectfully requests that this Court grant the

Motion to Dismiss and enter an Order dismissing these appeals and taxing costs against

the party that incurred them.

                                        Respectfully submitted,

                                             /s/ Michael Klein
                                        Michael Klein
                                        State Bar No. 11563200
                                        Lisa Magids
                                        State Bar No. 24002600
                                        SEDGWICK LLP
                                        919 Congress Ave., Suite 1250
                                        Austin, TX 78701
                                        (512) 481-8469
                                        (512) 481-8444 - fax
                                        michael.klein@sedgwicklaw.com
                                        lisa.magids@sedgwicklaw.com

                                        ATTORNEYS FOR APPELLANT
                                        JEFFREY T. HANSON




19863544v1                               2
                          CERTIFICATE OF CONFERENCE

      The undersigned certifies he conferred with Michael S. Truesdale, counsel for
Appeellees, Met Center 1 & 2 and NNN Met Center 15, regarding the relief requested
herein, who indicated that Appellees do not oppose the Motion.



                                             /s/ Michael Klein
                                         Michael Klein



                             CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of the Court
using the Texas Online eFiling for courts system and served all counsel of record via
electronic service:

              Michael S. Truesdale
              mike@truesdalelaw.com
              State Bar No. 00791825
              LAW OFFICE OF MICHAEL S. TRUESDALE, PLLC
              801 West Avenue, Suite 201
              Austin, TX 78701

        Dated this 2nd day of February, 2015.


                                             /s/ Michael Klein
                                         Michael Klein




19863544v1                                3